--------------------------------------------------------------------------------

Exhibit 10.15
 
EXECUTION VERSION
 
STOCK REPURCHASE AND DOMAIN NAME
TRANSFER AGREEMENT
 
This Stock Repurchase and Domain Name Transfer Agreement (this “Agreement”),
effective as of July 21, 2006, is entered into by and among YP Corp, a Nevada
corporation (“YP”), Telco Billing, Inc., a Nevada corporation and wholly-owned
subsidiary of YP (“Telco”) and Onramp Access, Inc., a Texas corporation
(“Onramp”).
 
WHEREAS, Onramp has registered the internet domain name www.yp.com (the “Domain
Name”); and
 
WHEREAS, on July 8, 2003, Telco and Onramp entered into an Exclusive Domain Name
License Agreement (the “License Agreement”), pursuant to which Onramp agreed to
license the Domain Name in exchange for $250,000 and 100,000 shares of YP’s
common stock (the “Shares”); and
 
WHEREAS, pursuant to Section 2.2.2 of the License Agreement, Onramp could
exercise a put option to sell the Shares to Telco for $3.00 per share (the
“Repurchase”), provided that Onramp grant all right, title and interest in the
Domain Name to Telco (the “Domain Transfer”); and
 
WHEREAS, Onramp has notified YP and Telco of Onramp’s intention to consummate
the Repurchase and the Domain Transfer; and
 
WHEREAS, the parties desire to set forth the terms and conditions pursuant to
which each will complete the Repurchase and Domain Transfer.
 
NOW, THEREFORE, in consideration of the acts, payments, covenants and mutual
agreements herein described and agreed to be performed, YP, Telco and Onramp
hereby agree as follows:
 

 
1.
Purchase and Sale of the Shares.

 
(a)     Upon the terms of the License Agreement and this Agreement, Onramp
hereby agrees to sell to YP, and YP hereby agrees to purchase from Onramp, the
Shares.
 
(b)     The purchase price per share for the Shares shall be $3.00 per share, or
an aggregate of Three Hundred Thousand Dollars and No/100 ($300,000) (the
“Purchase Price”).
 
(c)     Immediately prior to payment of the Purchase Price, Onramp shall
surrender to YP, or to an agent mutually acceptable to Onramp and YP, any and
all certificates representing the Shares being purchased, together with duly
executed stock powers for the transfer of such Shares to YP, or otherwise
provide to YP satisfactory evidence of the transfer of the Shares to YP. Within
two hours after YP’s receipt, either directly or through the agent designated
above, of such certificates and transfer instruments from Onramp, or upon YP’s
receipt of such other satisfactory evidence of the transfer of the Shares to YP,
YP shall pay the Purchase Price for the Shares to Onramp by check or by wire
transfer to an account designated in writing by Onramp in immediately available
funds.
 

--------------------------------------------------------------------------------


 

 
2.
Domain Transfer.

 
(a)     Onramp agrees to irrevocably sell, assign and transfer unto Telco all of
its right, title and interest in and to the Domain Name and any related
information associated therewith, along with any associated intellectual
property rights thereto, including without limitation all trademark value,
goodwill and other rights associated with the formatives or marks “YP” and
“YP.COM” (the “Transferred Rights”). Telco hereby accepts such assignment and
transfer.
 
(b)     Onramp hereby irrevocably consents and authorizes the current registrar
of this Domain Name (the “Registrar”) to transfer the Domain Name to Telco in
accordance with the regular transfer procedures of Registrar. Onramp will
complete any and all papers required by Registrar necessary to transfer this
Domain Name, including submitting to Registrar the appropriate fee(s), with the
fees reimbursed by Telco. Onramp hereby agrees not to interfere, or cause any
third party to interfere, with Telco in obtaining, registering, renewing and
maintaining the Domain Name. Onramp agrees that it will submit the completed
papers to Registrar and take all actions necessary to enable the Domain Transfer
no later than ten (10) days after the effective date of this Agreement.
 
(c)     Upon execution of this Agreement, Onramp hereby agrees to promptly
transfer and provide Telco with all pertinent facts, information and documents
relating to the Domain Name or otherwise to the Transferred Rights which may be
known and accessible to Onramp, including any contacts or communications from
third parties generated by the Domain Name.
 
(d)     Onramp covenants and agrees that it and its directors, officers and
employees shall hereafter take such other actions and execute such other
agreements and instruments as are reasonably deemed necessary by Telco to
document Onramp’s assignment to Telco of the Domain Name and other Transferred
Rights.
 
3.    Representations, Warranties and Covenants of Onramp. Onramp hereby
represents, warrants and covenants to YP as follows:
 
(a)     Ownership of the Shares. Onramp is the sole beneficial owner and holder
of the entire right, title and interest in and to the Shares, free and clear of
all liens and other encumbrances (other than restrictions on transfer imposed by
federal and state securities laws).
 
(b)     Ownership of Domain Name. Except with respect to the license granted by
the License Agreement, Onramp has not previously assigned, transferred to any
party, granted any rights or license, or otherwise disposed of any rights in,
and that is owns and possess all rights, title and interest in the Domain Name
and other Transferred Rights. Onramp does not possess any actual knowledge of
any existing threatened or known claims or liabilities against Onramp relating
to the Domain Name and the Domain Name is free and clear of any liens, security
interests and other encumbrances.
 
-2-

--------------------------------------------------------------------------------


 
(c)     Authorization; Enforceability. Onramp has full power and authority to
enter into this Agreement. This Agreement constitutes a valid and legally
binding obligation of Onramp, enforceable against Onramp in accordance with its
terms.
 
(d)     No Conflicts. The execution and delivery by Onramp of this Agreement
does not, and the consummation of the transactions contemplated hereby will not:
(i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to Onramp; (ii) conflict with or result
in a violation or breach of, or constitute (with or without notice or lapse of
time or both) a default under, any contract to which Onramp is a party; (iii)
except as set forth in this Agreement or as required by the federal securities
laws, require Onramp to obtain any consent, approval or action of, make any
filing with or give any notice to any person as a result or under the terms of
any contract to which Onramp is a party; or (iv) result in the creation or
imposition of any lien or other encumbrance upon the Shares.
 
(e)     Adequacy of Information. Onramp has had access to information regarding
YP and its business necessary to make an informed and knowledgeable decision
with regard to the transactions contemplated hereby. Onramp understands that the
Shares may in the future trade at prices higher than the purchase price at which
Onramp is selling such Shares to YP under this Agreement, and that Onramp, by
entering into this Agreement, is foregoing any and all opportunities to share in
any such increased value with respect to any Shares sold hereunder. Onramp has
not relied upon YP, or any of its affiliates or agents, and has instead made its
own independent analysis, in determining to enter into this Agreement and to
consummate the transactions contemplated hereby.
 
(f)     Future Use of Domain Name. Onramp covenants and agrees that after
transfer, Onramp shall not make any further use, either for its own benefit or
for the benefit of any other person or entity, of the Domain Name. As of the
effective date of this Agreement, Telco shall, as the sole owner of the Domain
Name, have the exclusive right to use or otherwise transfer the Domain Name.
Onramp agrees that it, and any entities it controls or is associated with, shall
not in the future register, use, apply to register or assist any third party to
register, use or apply to register any domain names or trademarks that are
confusingly similar to YP or YP.COM, including any other formatives,
misspellings, URL extensions and/or any other phrases using YP or a similar term
that comprises or includes, whether alone or in combination with each other or
with other words, the Domain Name or any variation thereof. Other than as
specifically set forth in this paragraph, Onramp shall not download any
information or applications to any website associated with the Domain Name, link
to or from the Domain Name, have or attempt to have access to any DNS servers
associated with Telco or the Domain Name, or in any way hinder or impede any
website or email content or communications associated with the Domain Name in
the future.
 
-3-

--------------------------------------------------------------------------------


 
4.     Representations, Warranties and Covenants of YP and Telco. YP and Telco
hereby represent, warrant and covenant to Onramp as follows:
 
(a)     Authorization; Enforceability. YP and Telco have full power and
authority to enter into this Agreement. This Agreement (i) will be duly
authorized by all necessary corporate action and (ii) constitutes a valid and
legally binding obligation of YP and Telco, enforceable against each in
accordance with its terms.
 
(b)     No Conflicts. The execution and delivery by YP and Telco of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to either YP or Telco; (ii) conflict with
or result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default under, any contract to which YP or Telco is a
party, or (iii) except as set forth in this Agreement or as required by the
federal securities laws, require YP or Telco to obtain any consent, approval or
action of, make any filing with or give any notice to any person as a result or
under the terms of any contract to which YP or Telco is a party.
 
5.     Release. Each party hereby releases and covenants not to sue or to cause
others to sue the other party on any or all claims, actions, causes of action,
suits, debts, contracts, agreements, damages, injuries, and demands whatsoever,
in law or equity, which such party ever had, now has or hereafter may have for,
upon or by reason of any act, omission, transaction, matter, cause, commission
or thing arising out of, in connection with or relating to the Domain Name. The
foregoing release and covenant shall exclude claims and warranties to enforce or
protect the rights and duties created by this Agreement.
 
6.     Waiver. Upon completion of the obligations and duties created by this
Agreement, each party will and hereby does waive any actual or potential breach
of the other under the License Agreement.
 

 
7.
Miscellaneous.

 
(a)     Survival. The representations, warranties, covenants and agreements of
Onramp, YP and Telco contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the closing of the
transactions contemplated hereby.
 
(b)     Remedies. YP and Telco, on the one hand, and Onramp, on the other,
acknowledge and agree that irreparable damage will occur in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. It is accordingly agreed that the parties shall
be entitled to an injunction to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court having jurisdiction. The foregoing remedies shall be in addition to any
other remedy to which a party hereunder may be entitled at law or in equity.
 
(c)     Nature of Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. Except for
the License Agreement, this Agreement constitutes the sole and entire agreement
of the parties with respect to the subject matter hereof, and there are no
agreements of any nature whatsoever between the parties hereto with respect to
the subject matter hereof, except as expressly stated or referenced herein. This
Agreement may not be modified or changed unless done so in writing, signed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of Arizona without regard to choice of law
principles.
 
-4-

--------------------------------------------------------------------------------


 
(d)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Facsimile signatures shall be
acceptable.
 
(e)     Notices. Unless otherwise provided, any notice required or permitted by
this Agreement shall be in writing and shall be deemed sufficient upon receipt,
when delivered by overnight courier or sent by facsimile, or upon delivery when
delivered personally, or upon seventy-two (72) hours after being deposited in
the U.S. mail, as certified or registered mail, with postage prepaid, addressed
to the party to be notified at such party’s address or facsimile number, as
subsequently modified by written notice, as follows:
 
(i)     if to Onramp, to Onramp Access, Inc., 3012 Montopolis Drive, Suite 300,
Austin, Texas 78741, Attn: Chad Kissinger, or
 
(ii)     if to YP or Telco, to YP Corp, 4840 East Jasmine Street, Suite 105,
Mesa, Arizona 85205, Attn: President.
 
(f)     Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable for whatever reason,
the remaining provisions of this Agreement shall nevertheless continue in full
force and effect without being impaired in any manner whatsoever.
 
(g)     Further Assurances. Each party to this Agreement agrees upon request to
execute any further documents or instruments necessary or desirable to carry out
the purposes or intent of this Agreement.
 
[Signature Page Follows]
 
-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 

 
YP CORP, a Nevada corporation
         
/s/ John Raven
 
By:   John Raven
 
Its:   Chief Operating Officer
         
TELCO BILLING, INC., a Nevada corporation
         
/s/ John Raven
 
By:   John Raven
 
Its:   Chief Operating Officer
         
ONRAMP ACCESS, INC., a Texas corporation
         
/s/ Chad Kissinger
 
By:   Chad Kissinger
 
Its:   President

 
 
 -6-

--------------------------------------------------------------------------------